United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-104
Issued: September 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2010 appellant filed a timely appeal from a September 24, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a ratable impairment of the lower extremities.
On appeal, counsel contends that OWCP’s September 24, 2010 decision was contrary to
fact and law.
FACTUAL HISTORY
OWCP accepted that on October 18, 2007 appellant, then a 52-year-old letter carrier,
sustained a right gastrocnemius muscle tear/leg sprain while descending steps on his delivery
route. Appellant did not stop work or claim wage-loss compensation. OWCP previously
1

5 U.S.C. § 8101 et seq.

accepted that on July 20, 2002 appellant sustained a lumbar strain, lumbar radiculopathy and
aggravation of preexisting degenerative disc disease when he tripped and fell while delivering
mail.
Dr. Frank G. Farone, an attending osteopathic physician, released appellant to limited
duty as of October 19, 2007 and to full duty effective December 3, 2007. His reports through
December 3, 2007 note a resolving right gastrocnemius tear.2
On April 8, 2009 appellant claimed a schedule award.
In an April 16, 2009 letter, OWCP requested that Dr. Farone submit an impairment rating
according to the grading criteria of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter, “A.M.A., Guides”). On
April 23, 2009 the medical office where Dr. Farone worked in late 2007 noted that he was no
longer associated with the practice.
On June 16, 2009 OWCP referred appellant, the medical record and an updated statement
of accepted facts to Dr. Manhal Ghanma, a Board-certified orthopedic surgeon, for a second
opinion evaluation. In an August 20, 2009 report, Dr. Ghanma reviewed a history of injury and
treatment, with left leg fractures in 1975 and left-sided L4-5 surgeries in 1996 and 2004.
Appellant’s responses to the pain questionnaire at Figure 17-A, page 6003 of the A.M.A., Guides,
indicated a minimal pain level not affecting functioning. On examination, Dr. Ghanma noted
full right knee range of motion from 0 to 140 degrees, no sensory or motor deficits in either
lower extremity, and calf circumference at 48 centimeters in both legs. He opined that appellant
reached maximum medical improvement by December 18, 2007. Dr. Ghanma found that the
accepted right gastrocnemius tear and sprain and prior aggravation of lumbar degenerative disc
disease had resolved without disabling residuals. He stated that any lumbar radiculopathy was
likely preexisting and not due to or aggravated by the October 18, 2007 injury. Referring
generally to the A.M.A., Guides, Dr. Ghanma opined that appellant had no lower extremity
impairment. He found appellant able to perform full duty with no restrictions.
On October 16, 2009 OWCP requested that OWCP’s medical adviser review
Dr. Ghanma’s report and provide the appropriate percentage of lower extremity impairment.
In a December 6, 2009 report, Dr. William N. Grant, III, an attending Board-certified
internist, provided a history of injury and treatment and noted that appellant had reached
maximum medical improvement. He related appellant’s symptoms of 3/10 level pain in the right
gastrocnemius, increased with right knee flexion or walking on sloped surfaces. Dr. Grant
observed that appellant walked “with a limp, favoring his right lower extremity.” On
examination, he found atrophy of the right posterior calf, a 10 degree flexion contracture and
right knee flexion to 70 degrees. Dr. Grant diagnosed a right gastrocnemius muscle tear/leg
strain. Referring to Table 16-23, page 5494 of the A.M.A., Guides, he found a 20 percent
2

An October 24, 2007 magnetic resonance imaging (MRI) scan showed a resolving hematoma of the posterior
medial gastrocnemius muscle with compression and mild myositis changes.
3

Figure 17-A, page 600 of the sixth edition of the A.M.A., Guides is entitled “Pain Disability Questionnaire
(PDQ).”
4

Table 16-23, page 549 of the sixth edition of the A.M.A., Guides is entitled “Knee Motion Impairments.”

2

impairment of right lower extremity due to knee flexion limited to 70 degrees and an additional
20 percent impairment due to a flexion contracture of 10 degrees. Using the Combined Values
Chart on page 604, Dr. Grant found a 36 percent impairment of the right lower extremity.
In a March 9, 2010 report, OWCP’s medical adviser reviewed Dr. Ghanma’s August 20,
2009 report and concurred that appellant’s lumbar radiculopathy was likely to be preexisting in
nature. The medical adviser found that appellant had a zero percent impairment of the right
lower extremity.
By decision dated March 26, 2010, OWCP denied appellant’s schedule award claim on
the grounds that the medical evidence did not establish a ratable impairment of the lower
extremities. It accorded the weight of the medical evidence to Dr. Ghanma’s report as reviewed
by OWCP’s medical adviser. OWCP did not mention Dr. Grant’s report in its decision.
On March 30, 2010 appellant, through counsel, requested a telephonic hearing, held on
July 7, 2010. At the hearing, appellant testified that he had not fully recovered from the accepted
right gastrocnemius injury but was no longer receiving treatment. He noted frequent spasms of
the right calf. Counsel contended that Dr. Ghanma did not perform a thorough examination.
Alternatively, he asserted that there was a conflict of medical opinion between Dr. Ghanma and
Dr. Grant regarding the appropriate percentage of permanent impairment.
By decision dated and finalized September 24, 2010, OWCP’s hearing representative
affirmed OWCP’s March 26, 2010 decision, finding that appellant did not establish a ratable
impairment of either lower extremity, based on Dr. Ghanma’s report. The hearing representative
mentioned Dr. Grant’s report but did not identify any deficiencies in his opinion.
LEGAL PRECEDENT
The schedule award provisions of FECA provide for compensation to employees sustaining
impairment from loss or loss of use of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a mater which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.5 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2008.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability

5

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net
adjustment formula is (GMFH-CDX) + (GMPE-DCX) + (GMCS-CDX).
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.9 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.10
ANALYSIS
OWCP accepted that appellant sustained a right gastrocnemius muscle tear/leg sprain.
Appellant claimed a schedule award on April 8, 2009. OWCP referred him to Dr. Ghanma, a
Board-certified orthopedic surgeon, for an impairment rating. Dr. Ghanma submitted a June 16,
2009 report finding no permanent impairment of the lower extremities. Appellant submitted a
December 6, 2009 report from Dr. Grant, an attending Board-certified internist, finding a 36
percent impairment of the right lower extremity. OWCP denied appellant’s schedule award
claim by March 26 and September 24, 2010 decisions, based on Dr. Ghanma’s opinion. The
Board finds that there is a conflict of medical opinion between Dr. Ghanma, for the government,
and Dr. Grant, for appellant.
Dr. Grant and Dr. Ghanma noted widely divergent clinical findings. On examination,
Dr. Ghanma found right knee motion from 0 to 140 degrees, no atrophy of the right calf and did
not mention any gait abnormalities. He noted lumbar radiculopathy but did not explain why he
did not include it in his impairment rating.11 In contrast, Dr. Grant found right knee flexion
limited to 70 degrees with a 10-degree flexion contracture. He also noted atrophy of the right
posterior calf and that appellant walked with a limp, favoring his right leg. Considering the
significant differences between the two physicians’ observations, the Board finds that the case
requires the appointment of an impartial medical examiner.
As stated, 5 U.S.C. § 8123 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination. Therefore, the case will be
7

A.M.A., Guides (6th ed. 2008), page 3, Section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
8

A.M.A., Guides (6th ed. 2008), pp. 494-531.

9

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

11

The Board notes that it is well established that all factors that prevent a limb from functioning normally should
be considered, together with the loss of motion, in evaluating the degree of permanent impairment. Robert V.
Disalvatore, 54 ECAB 351 (2003).

4

remanded to OWCP for selection of an impartial medical examiner to determine the appropriate
percentage of permanent impairment. Following this and any other development deemed
necessary, OWCP will issue an appropriate decision in the case.
On appeal, appellant contends that OWCP’s September 24, 2010 decision was “contrary
to fact and law.” As stated, the case will be remanded to OWCP for appointment of an impartial
medical examiner and issuance of an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2010 is set aside and the case remanded to OWCP
for further development consistent with this decision.
Issued: September 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

